DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: par 0148 on page 23 of the current specification cites “The lower drawer type door 30b includes a drawer part 32 onto which a draw-out rail 33 is mounted and in which a container 36 and an ascending and descending mechanism 80 are received. The lower drawer type door 30b includes a door part 32 in which an ascending and descending motor 35 connected to the ascending and descending mechanism 80 is accommodated.”  The same number is used to enumerate different structural parts of the invention. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drawer part” and “a door part” in claims 1 and 16 and “an ascending and descending mechanism” and “a driving mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a drawer part” is numbered 32 in FIG. 1-9, but otherwise described so that one of ordinary skill in the art could not appropriately reproduce the structure; “a door part” is numbered 31 in FIG. 1-9, but otherwise described so that one of ordinary skill in the art could not appropriately reproduce the structure; “an ascending and descending mechanism” is described as “… 80 and may have a scissors deployable structure which may be configured to ascend and descend in accordance with the driving force from the ascending and descending motor 35. In another example, the configuration of the ascending and descending mechanism 80 may be various as long as it ascends and descends via the ascending and descending motor 35” in par 0159 and in FIG. 15-19 (80); and “a driving mechanism” is described as “an ascending and descending motor linked to the ascending and descending mechanism and configured to provide power for ascending and descending the ascending and descending mechanism” in par 0008, as “a retracting and extending motor 15 for retracting or extending the lower door 30 and an ascending and descending motor 35 for ascending and descending of the lower door 30” in par 0138 and in FIG. 15-19 (as 15 and 35).   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a drawer part” and “a door part” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (see discussion in section 5 above, last paragraph).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-15 depend on claim 1 and are thus also deemed indefinite by definition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0236281 to Eom et al. (Eom) in view of CN 107388718 to Ge et al. (Ge).
In reference to claim 1, Eom teaches a refrigerator (FIG. 1-9) comprising a cabinet (10, FIG. 1-9) having an upper storage chamber (11, FIG. 1-9) and a lower storage chamber (12, FIG. 1-9) defined therein; an upper door (15, FIG. 1-9) configured to open and close the upper storage chamber (11, FIG. 1-9); a lower door (17, FIG. 1-9) positioned below the upper door (15, FIG. 1-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eom, to add an ascending 
In reference to claim 6, Eom and Ge teach the refrigerator as explained in the rejection of claim 1, and Eom teaches wherein the driving mechanism includes a retracting and extending motor (51, FIG. 1-9) disposed at one side of the cabinet and configured to provide power for retracting or extending the lower door (17, FIG. 1-9) and wherein Ge teaches wherein the driving mechanism (160, FIG. 1-7) includes an ascending and descending motor (par 0043) linked to the ascending and descending mechanism and configured to provide power for ascending and descending the ascending and descending mechanism (150, FIG. 1-7).
In reference to claim 7, Eom and Ge teach the refrigerator as explained in the rejection of claim 6, and Eom teaches wherein the controller is configured to sequentially operate the retracting and extending motor and the ascending and descending motor in response to the voice input from the user, the ascending and descending mechanism being configured to ascend based on the lower door being extended or the lower door being configured to retracted based on the ascending and descending mechanism being descended (inherent in the combination of Eom and Ge; the storage space cannot be lifted before retracting the lower door to pull out the drawer since there is no physical space for the storage space to be lifted into).
In reference to claim 8, Eom and Ge teach the refrigerator as explained in the rejection of claim 6, and Eom teaches wherein the controller is configured to operate one of the retracting and extending motor or the ascending and descending motor in response to the voice input from the user (par 0045 and 0047).
.
Claims 2-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eom in view of Ge as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2018/0189027 to Jeon et al. (Jeon).
	In reference to claim 2, Eom and Ge teach the refrigerator as explained in the rejection of claim 1, but they do not teach wherein the voice recognition module includes a communication unit configured to communicate with a remote server, wherein the communication unit is configured to transmit the voice input from the voice recognition module to the server and subsequently receive a processing result of the voice input from the server.  Jeon teaches a refrigerator (FIG. 1-44) wherein the voice recognition module includes a communication unit 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eom and Ge, to have the voice recognition module include a communication unit configured to communicate with a remote server, wherein the communication unit is configured to transmit the voice input from the voice recognition module to the server and subsequently receive a processing result of the voice input from the server, as taught by Jeon, in order to control the processing through the connection of the internet server and operation of the home appliance.
	In reference to claim 3, Eom, Ge and Jeon teach the refrigerator as explained in the rejection of claim 2, and Jeon additionally teaches wherein the controller is configured to control the driving mechanism based on the processing result received from the server (par 0299 and 0374; FIG. 22-24).
In reference to claim 4, Eom, Ge and Jeon teach the refrigerator as explained in the rejection of claim 2, and Jeon additionally teaches wherein the upper door includes a display configured to an operation status of the refrigerator, wherein the display is electrically connected to the voice recognition module and configured to display the processing result received from the server (FIG. 22-33).
In reference to claim 5, Eom, Ge and Jeon teach the refrigerator as explained in the rejection of claim 2, and Jeon additionally teaches wherein the communication unit is 
In reference to claims 16-20, they claim the method of providing and configuring the apparatus of claims 2-5, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 2-5 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0308158 to Jeon teaches a refrigerator with a voice operated control system.
U.S. Patent Application Publication 2002/0007486 to Yun teaches a multifunctional refrigerator.
U.S. Patent Application Publication 2001/0025498 to Roh et al. teaches a refrigerator and its method for controlling the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/10/2022